United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
MOLOKAI AIRPORT, Maunaloa, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1040
Issued: September 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2008 appellant, through his attorney, filed timely appeals from decisions
of the Office of Workers’ Compensation Programs dated October 17, 2007 and January 29, 2008
denying his claim for compensation for an employment-related injury. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merit issue of the case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on June 26,
2007, as alleged.
FACTUAL HISTORY
On June 27, 2007 appellant, then a 47-year-old transportation security screener, filed a
traumatic injury claim alleging that on June 26, 2007 he sustained an injury to the upper left side
of his chest when, while lifting a bag, he heard a pop near his chest in the left side. In support of
his claim, appellant submitted a July 2, 2007 attending physician’s report by Dr. Daniel S.
McGuire, a general practice physician, indicating that appellant sustained a muscle strain. He

checked the box indicating that he believed that this condition was caused or aggravated by his
employment injury but did not explain his answer. Dr. McGuire signed a duty status report dated
July 2, 2007 indicating that appellant was unable to resume work. He also signed multiple notes
indicating that appellant was unable to work from July 2 through September 4, 2007 due to a left
chest muscle strain and indicating that appellant could not perform light work. On August 30,
2007 Dr. McGuire indicated that appellant could return to work two hours a day from
September 4 through 10, 2007.
Appellant submitted handwritten progress notes from
Dr. McGuire dated from June 26 through September 12, 2007 indicating that Dr. McGuire
treated him for muscle strain and prescribed diazepam and Naprosyn. In a note dated
September 14, 2007, Dr. McGuire stated that appellant was injured on the job on June 26, 2007
and has not responded to conservative therapy. He noted that appellant had been referred to a
specialist for further treatment.
A chest x-ray taken on June 26, 2007 was interpreted as showing no infiltrates and no
definite mediastinal abnormalities. A computerized tomography scan taken on August 22, 2007
was interpreted as showing no pneumothorax or pleural effusions, no definite rib fractures or soft
tissue abnormalities along the chest wall and lungs clear.
By decision dated October 17, 2007, the Office denied appellant’s claim. The Office
found that, although the evidence was sufficient to establish that appellant experienced the
claimed employment factor in the manner alleged, the claim was denied because there was no
evidence to support that there was a diagnosed condition and that this condition resulted from the
accepted work factors.
On November 14, 2007 appellant filed a request for reconsideration. He noted that his
chest still hurt when he inhales or moves a certain way. In further support of his claim, appellant
submitted a magnetic resonance imaging (MRI) scan taken on November 13, 2007 that was
interpreted as negative chest MRI scan (no pulmonary mass, no adenopathy, no thoracic muscle
injury) but that appellant had linear signal intensity in the structures in the lung bases that was
likely atelectasis.
By decision dated January 29, 2008, the Office reviewed the case on the merits and
determined that appellant’s MRI scan revealed a diagnosis of likely atelectasis and that therefore
appellant had established a diagnosed medical condition. However, the Office found that the
claim remained denied because there was still no evidence of causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the

1

5 U.S.C. §§ 8101-8193.

2

performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
In order to satisfy the burden of proof, an employee must submit a physician’s
rationalized medical opinion on the issue of whether the alleged injury was caused by the
employment incident.5 Neither the fact that the condition became apparent during a period of
employment nor appellant’s belief that the employment caused or aggravated his condition is
sufficient to establish causal relationship.6
ANALYSIS
In the instant case, the Office accepted that the employment incident occurred as alleged
and that a diagnosis of a medical condition, atelectasis, was established. However, the Board
finds that appellant submitted no medical evidence that the atelectasis was sustained as a result
of the accepted work incident, nor did appellant submit any evidence that he sustained any other
medical condition as a result of the work incident. Dr. McGuire’s unexplained conclusion that
appellant had a muscle strain causally related to his federal employment does not constitute
rationalized medical opinion evidence. In order to be considered rationalized, the opinion of a
physician must be expressed in terms of a reasonable degree of medical certainty and must be
supported by medical rationale, explaining the nature of the relationship between the diagnosed
condition and the claimant’s employment incident.7 As Dr. McGuire provided no such
explanation, his medical notes are insufficient to establish causal relationship.
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.8 There is insufficient medical evidence to establish that
appellant sustained an injury on June 26, 2007. Accordingly, the Board finds that appellant
failed to meet his burden of proof.
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
4

Shirley A. Temple, 48 ECAB 404 (1997).

5

Gary L. Fowler, 45 ECAB 365 (1994).

6

Phillip L. Barnes, 55 ECAB 426 (2004); Jamel A. White, 54 ECAB 224 (2002).

7

See Gary L. Fowler, supra note 5.

8

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, 30 ECAB 57 (1979).

3

CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on June 26, 2007, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 29, 2008 and October 17, 2007 are affirmed.
Issued: September 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

